Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Western Goldfields Announces Additional Fuel Hedging for 2009 and 2010 TORONTO, Jan. 13 /CNW/ - Western Goldfields Inc. ("Western Goldfields" or the "Company") (TSX:WGI, NYSE Alternext:WGW) is pleased to announce that it has entered into additional fuel hedges for each of the next two years. << - Additional diesel fuel hedging program for approximately 25% of the Mesquite Mine's diesel requirements for each of the next two years. - Purchased 1,386,000 and 1,512,000 gallons of diesel at forward prices of $1.68 and $1.87 per gallon in 2009 and 2010, respectively. >> The Company announced its original fuel hedging program on December 18, 2008 with Western Goldfields hedging 1,512,000 gallons per year in each of 2009 and 2010. With its most recent hedges, the Company secured prices for 1,386,000 and 1,512,000 gallons of diesel for 2009 and 2010 at forward prices of $1.68 and $1.87 per gallon, respectively. Combined with its previously announced hedging program, Western Goldfields has now hedged approximately 50% of its diesel requirement for each of the next two years at weighted average prices of approximately $1.75 and $1.94 in 2009 and 2010, respectively. In addition to the hedge price, Western Goldfields pays approximately $0.15 per gallon for taxes and delivery charges. The hedge prices are materially lower than the Company's plan which incorporated budgeted diesel costs of $2.40 in 2009 and $2.75 per gallon thereafter including taxes and delivery charges.
